Citation Nr: 1410313	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-14 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his cousin 


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this case has since been transferred to the RO in Montgomery, Alabama.  

In February 2011, the Veteran and his cousin testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the proceeding has been associated with the claims file.  

In June 2012, the Board remanded the claim for additional development and it now returns for final appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the June 2012 remand order and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of VA treatment records dated through June 2012, which were considered by the AOJ in the January 2013 supplemental statement of the case, and the Veteran's representative's February 2014 Appellate Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  



FINDINGS OF FACT

1.  The Veteran's back disorder is not related to any disease, injury, or incident of service.

2.  While arthritis of the back manifested within one year of the Veteran's  discharge from service, it is the result of an intercurrent injury in a post-service motor vehicle accident (MVA).   


CONCLUSION OF LAW

The Veteran's back disorder was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated September 2006, which was sent prior to the initial unfavorable decision issued in December 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board observes that he indicated in an October 2009 letter that VA should obtain his VA treatment records from the VA medical clinic in Dothan, Alabama, and from VA Medical Centers in Montgomery and Birmingham.  The Veteran additionally requested in his December 2006 notice of disagreement that VA obtain his treatment records from a VA treatment facility in Tuskegee, and from Maxwell Air Force Base (AFB).  The Veteran's records from each of those facilities have been obtained and associated with the claims file.  Moreover, although Maxwell AFB replied in October 2007 that it did not maintain any of the Veteran's records, an October 1972 treatment record from Maxwell AFB had already been obtained and associated with the claims file.  

The Board also notes that the AOJ contacted the Alabama National Guard in June 2012 to obtain the Veteran's service dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) and treatment records referable to such service.  The Alabama National Guard responded in July 2012 that it had no records relating to the Veteran's service.  In a July 2012 letter, the AOJ informed the Veteran of the Alabama National Guard's negative response and requested a copy or location of the records from the Veteran if he was in possession or knew where a copy of the records may be located.  To date, no response from the Veteran has been received.

Additionally, the Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also afforded a VA examination in October 2008 with respect to the issue decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted in the Introduction, the Board remanded this case in June 2012 in order to provide the Veteran an opportunity to identify any healthcare provider who treated him for his back disorder, obtain records from the Alabama National Guard and VA facilities, and afford him a VA examination so as to determine the nature and etiology of his back disorder.  As previously discussed, the AOJ attempted to obtain records from the Alabama National Guard, but no records were found and the Veteran was informed of such fact.  Moreover, additional VA treatment records dated through June 2012 were obtained and, in a June 2012 letter, the Veteran was requested to identify any healthcare provider who treated him for his back disorder, but he did not respond.  Moreover, he was afforded a VA examination in August 2012 in order to determine the nature and etiology his back disorder.  Thereafter, the AOJ reconsidered the Veteran's claim and issued a January 2013 supplemental statement of the case, which informed the Veteran of the reasons the denial was continued.  Therefore, the Board finds that the AOJ substantially complied with the June 2012 remand order and no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he currently suffers from a back disorder due to wearing a heavy pack in service (see January 2011 DRO hearing), being attacked while on leave during service, and/or injuries from a motor vehicle accident (MVA) that occurred while he was serving in the Alabama National Guard. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records include a September 1971 Report of Medical History in which the Veteran indicated that he had recurrent back pain, and specified that he has low mid-back pain when he wears a heavy pack.  Additionally, in April 1974, a clinician provided a diagnosis of musculospastic back, which the Veteran stated occurred after moving machinery.  The Veteran also complained of back pain in May 1974.  He again reported a history of recurrent back pain in his June 1974 Report of Medical History.

The Veteran has also asserted in a July 1975 statement that he injured his back while being attacked by four individuals in 1972.  However, in the June 2012 decision, the Board determined that the 1972 event constitutes deliberate or intentional wrongdoing by the Veteran with knowledge of or wanton and reckless disregard of its probable consequences.  Therefore, the Veteran cannot be service-connected from injuries resulting from that altercation.  See 38 C.F.R. § 3.1(n).  

In this regard, the Board notes that the Veteran has given conflicting statements regarding the 1972 attack.  In a July 1975 statement, the Veteran asserted that while he was at the sandwich shop getting ready to eat, two people grabbed him from behind and two others grabbed him from in front, and inflicted numerous injuries.  In an April 1978 statement, the Veteran alleged that he was attacked by his wife's lover, who was trying to kill him.  The Veteran asserted that he acted in self-defense.  The Veteran argued that this allegation demonstrates that his injury was not the result of his own misconduct.

An Offense Report produced by the Police Department of the City of Dothan, dated October 14, 1972, includes a finding that the Veteran was a suspect and/or person arrested for the offense of Assault to Murder.  According to the Report, the Veteran and a young lady were having an argument at a sandwich shop, and a witness had a few words with the Veteran.  At that time, the Veteran pulled a pistol and shot the witness twice-once in the left shoulder and once in the left leg.  The pistol used in the shooting was subsequently turned over to the police.  Five witnesses to the incident, in addition to the victim, were listed by the officers in the Report.

In a service treatment record (Standard Form 600) also dated October 15, 1972, a clinician found that the Veteran was uncooperative, had alcohol on his breath and was moderately intoxicated.  

The Board notes that also of record is an April 1985 statement from the Houston County, Alabama, Circuit Clerk, certifying that a search of the criminal records did not reveal any record of any charges brought against the Veteran from 1970 to 1973, and specifically that there were no charges filed concerning the incident on October 14, 1972.

The Veteran is competent to report that he sustained a back injury from four people and/or his wife's lover.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  However, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.

The Board finds that the credible evidence of record indicates that the Veteran was the aggressor, and during which he twice shot his victim.  The Board bases this finding on the contents of the Offense Report produced by the Police Department of the City of Dothan, which the Board finds credible for three reasons: it was recorded by officers whose interest was in creating a factual and truthful record, it was corroborated by five witnesses, and it was written on the night of the attack. Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  By contrast, the Board finds that the Veteran's statements are not credible, based on his inconsistencies and internal contradictions.

Based on the factual record above, the Board concludes that, on the night of October 14, 1972, the Veteran pulled out a pistol and twice shooting a victim in response to an argument constitutes deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Furthermore, even if the Veteran's intoxication-as documented by an in-service clinician in Standard Form 600 on the morning of October 15, 1972-contributed or led to his disability, that would not obviate the finding of willful misconduct.  38 C.F.R. § 3.301(c)(2).  In this regard, the Board concurs with the Montgomery RO's July 1975 Administrative Decision and the previous June 2012 Board decision, in which it found that the Veteran's actions were not in the line-of-duty and was willful misconduct.

The Board acknowledges the Veteran's representative's March 2012 argument that his actions do not constitute misconduct because he was never charged with wrongdoing related to the incident by either civilian or military authorities, and no contemporaneous Line of Duty investigation was performed.  However, the Board finds these arguments unavailing.

With respect to the absence of civilian prosecution, the Board notes that this depends on multiple factors including the availability and cooperation of witnesses, the admissibility of evidence, and the presence of resources.  Mere speculation that the decision not to prosecute was based on the absence of misconduct by the Veteran is unwarranted in this case both because of the credibility of the Police Report and service treatment records, as well as the inconsistent and contradictory statements from the Veteran.  Although the Board accepts as true the April 1985 statement from the Houston County, Alabama, Circuit Clerk, it does not therefore follow that the Veteran did not engage in misconduct.

With respect to the absence of military prosecution or reprimand, the Board again finds that mere speculation that the decision not to prosecute or reprimand the Veteran was based on the absence of misconduct is unwarranted both because of the credibility of the Police Report and service treatment records, as well as inconsistent and contradictory statements from the Veteran.  Moreover, as noted in the clinical record dated October 28, 1972, the Veteran's in-service clinician specifically found that the details of the fight in which the Veteran was involved were unknown .  As such, the decision not to prosecute or reprimand the Veteran cannot warrant a finding that his actions were free of misconduct.  In summary, the Board finds that the evidence discussed above which demonstrates willful misconduct-including the Police Report and service treatment records-outweighs the probative value of any inferences which might be drawn from the absence of civilian and military prosecution or reprimand.

Therefore, although the Veteran may assert that his back injuries may have been a result of the October 15, 1972 event, the Board finds that his actions on that night were willful misconduct and his back disorder cannot be service-connected as a result of such injuries. 

The Board also notes that the Veteran has alleged that his back injury is the result of a 1973 MVA that occurred while he was serving in the Alabama National Guard.  See VA treatment records, dated in February 2008.  However, there are no records of an MVA occurring in 1973.  According to VA treatment records, the Veteran was treated for back injuries as a result of an MVA in 1975, which was after his July 1974 discharge from the Army.  The AOJ attempted to obtain the Veteran's service dates and service treatment records from the Alabama National Guard to determine if a MVA occurred during a period of National Guard service, ACDUTRA and/or INACDUTRA.  In July 2012, the Alabama National Guard responded, noting that there were no records of the Veteran on file.  As the Veteran's assertions of being involved in an MVA during a period of active duty, ACDUTRA, or INACDUTRA are inconsistent with the contemporaneous evidence of record, to include the official service department, and his own statements to medical providers, the Board finds them to be not credible.  See Caluza, supra.  Therefore, the Board finds that there is no evidence of an MVA that occurred during a period of active duty, ACDUTRA, or INACDUTRA.  

The Veteran was afforded a VA examination in August 2012 to determine the nature and etiology of his back disorder.  At such time, the examiner interviewed the Veteran, reviewed the record, to specifically include the service treatment records, and conducted a physical examination.  The examiner diagnosed the Veteran with chronic thoracic-lumbar spine degenerative disease and spondylosis, with osteopenia, status post remote L5 compression fracture, and opined that such was less likely than not incurred in or caused by an in-service injury, event, or illness.  

In support of such opinion, the examiner noted that, although the Veteran complained during his discharge physical exam of a history of low mid-back pain when carrying a heavy pack, the Veteran was treated acutely for back muscle spasms and strain, was discharged in stable condition with normal x-ray findings, and was never treated for chronic back pain during military service.  It was further noted that his separation physical examination showed normal findings in regard to the spine.  The examiner noted that x-ray findings shortly after the 1975 MVA showed a compression fracture of L5 vertebrae with slight narrowing of L5 interspace and that the Veteran was discharged with a diagnosis of post-traumatic arthritis of the lumbar spine.  The examiner opined that the Veteran's chronic thoracic-lumbar spine degenerative disease and spondylosis, status post remote stable L5 compression fracture is at least as likely as not caused by or related to the MVA occurring in 1975 and aging, and less likely as not caused by or related to back injuries occurring during active duty military service.  He further opined that it was at least as likely as not that the osteopenia condition and natural process of aging contributed to such current disease.

The Board accords great probative weight to the August 2012 VA examiner's opinion as it is predicated on a review of the record, which includes reports of interviews with the Veteran as well as his statements and testimony at a February 2011 DRO hearing; a review of his medical record, to include his service treatment records and VA treatment records; and an examination of the Veteran.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra. Therefore, the Board accords great probative weight to such opinion.  Moreover, there is no medical opinion to the contrary.

The Board notes that the Veteran contended on his own behalf that his back disorder is related to his military service.  In this regard, the Board finds that he is competent to attest to his in-service and current back complaints; however, the question of causation of a back disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, his statements to such effect are accorded no probative weight.

The Board also has considered whether service connection for arthritis of the back on a presumptive basis is warranted.  As discussed above, the evidence shows that post-traumatic arthritis of the lumbar spine was most likely manifested after the March 1975 MVA, which is within a year of the Veteran's July 1974 discharge from service.  However, the presumption can be rebutted if the manifestation can be clearly attributable to an intercurrent cause.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.  In the instant case, although arthritis of the back developed within the one-year presumptive period, the probative evidence of record, i.e., the August 2012 VA examiner's opinion, reflects that such is most likely the result of injuries sustained in the post-service MVA.  Because the MVA has been determined to not have occurred during the Veteran's service, it is clearly an intercurrent cause and prevents the Veteran from establishing service connection on a presumptive basis.  Id.

Based on the foregoing, the Board finds that service connection for a back disorder is not warranted on a direct or presumptive basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a back disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


